 



Exhibit 10.3
FIRST AMENDMENT OF SUBLEASE
THIS FIRST AMENDMENT OF SUBLEASE (this “First Amendment”) is made as of this 1st
day of May, 2006 by and between D&K HEALTHCARE RESOURCES LLC, a Delaware limited
liability company (“Sublandlord”), and UNITED STATES PHARMACEUTICAL GROUP,
L.L.C., a Delaware limited liability company, d/b/a NationsHealth (“Subtenant”).
WHEREAS, pursuant to the terms of a certain Industrial Lease Agreement, dated as
of February 6, 2001, as amended by a First Amendment to Industrial Lease
Agreement, dated as of November 27, 2001 (as amended, the “Lease”) by and
between Industrial Property Fund III, L.P., a Georgia limited partnership, as
landlord (“Landlord”), and Sublandlord’s predecessor-in-interest, as tenant,
Sublandlord’s predecessor-in-interest leased premises containing approximately
24,140 square feet of space located at 2955 West Corporate Lakes Boulevard,
Weston, Florida and as more particularly described in the Lease (herein, the
“Premises”);
WHEREAS, pursuant to that certain Sublease dated May 19, 2004 (the “Sublease”),
the Sublandlord has subleased to Subtenant the entire Premises according to the
terms and conditions set forth in the Sublease;
WHEREAS, the current term of the Sublease expires on May 1, 2006;
WHEREAS, Sublandlord and Subtenant desire to extend the term of the Sublease so
that it shall expire on September 3, 2006 (the “Expiration Date”); and
WHEREAS, Sublandlord and Subtenant desire to amend the Sublease to reflect such
extension and to modify certain other provisions thereof.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Sublandlord and Subtenant agree as follows:
1. All capitalized terms used herein, unless otherwise defined herein, shall
have the meanings set forth in the Sublease.
2. Sublandlord and Subtenant agree that the current term of the Sublease shall
be extended so that it shall expire on September 3, 2006 (the “Expiration
Date”).
3. Rent during the period commencing on May 1, 2006 and ending on the Expiration
Date shall be as follows:

 

 



--------------------------------------------------------------------------------



 



          Base Rent/Month   Additional Rent/Month   Total Rent/Month
$15,849.04
  $3,386.99   $19,236.03

Concurrently with payment of each installment of Rent Subtenant shall also pay
as additional rent any applicable Florida State sales or use tax on such
installment.
4. Section of the Sublease is hereby amended to provide that any notice, demand,
request, consent, approval or other communication to be given to Sublandlord
shall be sent to the following addresses:
D&K Healthcare Resources LLC
c/o McKesson Corporation
One Post Street, 34th Floor
San Francisco, CA 94104
Attention: McKesson Real Estate
with copies to:
Trammell Crow Company
Attn.: McKesson Lease Administration
1687 114th Street, S.E.
Suite 250
Bellevue, WA 98004
5. Effective as of June 1, 2006 all rent payments under the Sublease shall be
made to the following address: D&K Healthcare Solutions LLC, c/o McKesson
Corporation, One Post Street, 34th Floor, San Francisco, CA 94104, Attention:
McKesson Real Estate, unless and until Sublandlord shall designate in writing a
different or further address to which rent shall be payable.
6. All other terms and conditions of the Sublease shall remain in full force and
effect. In the event of any conflict between the provisions of the Basic Lease
or the Sublease and the provisions of this First Amendment, the provisions of
this First Amendment shall prevail.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment of
Sublease to be executed as of the day and year first above written.

                  SUBLANDLORD:    
 
                D&K HEALTHCARE RESOURCES LLC,
a Delaware limited liability company
 
           
 
  By:      K. Veaco
 
   
 
  Its:      V.P. & Secretary    
 
           
 
                SUBTENANT:    
 
                UNITED STATES PHARMACEUTICAL GROUP, L.L.C.,
a Delaware limited liability company,
d/b/a NationsHealth
 
           
 
  By:      Robert E. Tremain    
 
           
 
  Its:      C.O.O.    
 
           

 

 